NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MEISHUN YAN,                                    No.    15-73277

                Petitioner,                     Agency No. A099-717-665

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Meishun Yan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Yan failed to

establish he suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel a finding of past persecution). We reject as

unsupported by the record Yan’s contentions that the agency failed to consider the

totality of circumstances in finding he failed to establish past persecution.

      Substantial evidence also supports the agency’s determination that Yan did

not establish a well-founded fear of future persecution. See id. at 1022 (petitioner

failed to present “compelling, objective evidence demonstrating a well-founded

fear of persecution”).

      Thus, Yan’s asylum claim fails.

      As stated in the court’s January 14, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           2